Exhibit 99.1 News Release For immediate release Calgary, Alberta July 7, 2010 TSX: OPC OPTI Canada to Host Second Quarter 2010 Results on July 15, 2010 OPTI Canada Inc. (OPTI) announced today that it will conduct a conference call to review the Company’s second quarter 2010 financial and operating results on Thursday, July 15, 2010 at 6:30 a.m. Mountain Time. Chris Slubicki, President and Chief Executive Officer, and Travis Beatty, Vice President, Finance and Chief Financial Officer, will host the call. Conference Call Details: Date: July 15, 2010 Time: 6:30 a.m. Mountain Time (8.30 a.m. Eastern Time) To participate in the conference call, please dial: (888) 231
